Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Juan Rossi on 4/11/22.

The application has been amended as follows: 



(Currently Amended) A method, comprising:
receiving, by a trust platform implemented by one or more servers, transaction review values associated with a user, the transaction review values being received from a plurality of marketplace providers and over one or more networks, wherein each transaction review value is associated with a person-to-person transaction involving the user;
based on a determination that two or more of the transaction review values have a different format, converting, by the trust platform implemented by the one or more servers, the two or more of the transaction review values to a common or standardized format, wherein the converting of the two or more of the transaction review values standardizes the transaction review values from the plurality of marketplace providers;
weighing, by the trust platform implemented by the one or more servers, each transaction review value to generate a weighted transaction review value based on at least one of an amount of the person-to-person transaction, a location of the person-to-person transaction, date of the person-to-person transaction, and role of the user in the person-to-person transaction, weighing each transaction review value to generate the weighted transaction review value comprises:
applying, by the trust platform implemented by the one or more servers, a first weight to a transaction review value associated with a first person-to-person transaction based on a first location or a first date of the first person-to-person transaction; and 
applying, by the trust platform implemented by the one or more servers, a second weight, different from the first weight, to a transaction review value associated with a second person-to-person transaction based on a second location or a second date of the second person-to-person transaction, wherein the first location of the first person-to-person transaction is closer to a home of the user than the second location of the second person-to-person transaction, and wherein the first date of the first person-to-person transaction is more recent than the second date of the second person-to-person transaction;
generating, by the trust platform implemented by the one or more servers, a baseline individual trust score of the user based on an aggregation of the weighted transaction review values;
determining, by the trust platform implemented by the one or more servers, that a statistical difference between a new transaction review value and the baseline individual trust score of the user is above a threshold;
determining, by the trust platform implemented by the one or more servers, whether to adjust the new transaction review value based on an estimated cause for the statistical difference between the new transaction review value and the baseline individual trust score of the user;
based on the estimated cause for the statistical difference between the new transaction review value and the baseline individual trust score of the user, adjusting, by the trust platform implemented by the one or more servers, the new transaction review value to yield an adjusted transaction review value;
receiving, by the trust platform implemented by the one or more servers, a request for the baseline individual trust score of the user in connection with a new person-to-person transaction between the user and at least one other user; 
providing, by the trust platform over the one or more networks to a device associated with the at least one other user, remote access to the baseline individual trust score to facilitate completion of the new person-to-person transaction; and
providing, by the trust platform implemented by the one or more servers, the adjusted transaction review value to a marketplace associated with the new person-to-person transaction.
(Currently Amended)  The method of claim 1, wherein converting the two or more of the transaction review values to a common or standardized format further comprises normalizing a first one of the two or more transaction review values from a first marketplace of the plurality of marketplaces with a second one of the two or more transaction review values from a second marketplace of the plurality of marketplaces based on a difference of scales used in the first one of the two or more transaction review values from the first marketplace and the second one of the two or more transaction review values from the second marketplace. 
(Previously Presented) The method of claim 1, further comprising providing the baseline individual trust score of the user to a marketplace associated with the new person-to-person transaction, the marketplace being outside of the plurality of marketplaces.
(Previously Presented) The method of claim 1, further comprising sending a link to the device associated with the at least one other user to facilitate completion of the new person-to-person transaction.
(Original) The method of claim 1, further comprising insuring the new person-to-person transaction based on the baseline individual trust score of the user and a characteristic of the new person-to-person transaction.
(Currently Amended) The method of claim 1, wherein applying the first weight to the transaction review value associated with the first person-to-person transaction is further based on a first amount of the first person-to-person transaction, and wherein applying the second weight to the transaction review value associated with the second person-to-person transaction is further based on a second amount of the second person-to-person transaction. 


(Currently Amended)  The method of claim 1, wherein applying the first weight to the transaction review value associated with the first person-to-person transaction is further based on a first role of the user in the first person-to-person transaction, and wherein applying the second weight to the transaction review value associated with the second person-to-person transaction is further based on a second role of the user in the second person-to-person transaction. 


(Canceled)  
(Currently Amended) The method of claim 1, further comprising:


receiving an additional transaction review value associated with the new person-to-person transaction;
determining whether the additional transaction review value is a statistical outlier from the baseline individual trust score of the user;
identifying a context of the new person-to-person transaction when the additional transaction review value is a statistical outlier from the baseline individual trust score of the user; and
adjusting the additional transaction review value to generate an adjusted transaction review value based on the identified context of the new person-to-person transaction.

(Currently Amended) The method of claim 9 [[1]], further comprising:




providing the adjusted transaction review value to a marketplace associated with the new person-to-person transaction.
(Previously Presented)  The method of claim 10, wherein identifying the context of the new person-to-person transaction comprises at least one of identifying a role of the user in the new person-to-person transaction, identifying other persons involved in the new person-to-person transaction, identifying a location of the new person-to-person transaction, identifying an amount of the new person-to-person transaction, and a distribution of transaction review values authored or received by the user.
(Original) The method of claim 10, wherein the adjusted transaction review value is used to modify a review associated with the new person-to-person transaction.
(Currently Amended) The method of claim 1, further comprising:
receiving an additional transaction review value associated with [[a]] the new person-to-person transaction; 
determining whether the baseline individual trust score of the user is a statistical outlier from the baseline individual trust score of a plurality of users of a marketplace associated with the new person-to-person transaction;
adjusting the additional transaction review value to generate an adjusted transaction review value when the baseline individual trust score of the user is a statistical outlier from the baseline individual trust score of the plurality of users of the marketplace associated with the new person-to-person transaction; and
providing the adjusted transaction review value to the marketplace associated with the new person-to-person transaction.
(Original) The method of claim 13, wherein the adjusted transaction review value is used to modify a review associated with the new person-to-person transaction.

15.	(Currently Amended) A system comprising:
 one or more processors; and
a memory containing instructions which, when executed by the one or more processors, cause the one or more processors to:
receive transaction review values associated with a user, the transaction review values being received from a plurality of marketplace providers and over one or more networks, wherein each transaction review value is associated with a person-to-person transaction involving the user;
based on a determination that two or more of the transaction review values have a different format, convert the two or more of the transaction review values to a common or standardized format, wherein the converting of the two or more of the transaction review values standardizes the transaction review values from the plurality of marketplace providers;
weigh each transaction review value to generate a weighted transaction review value based on at least one of an amount of the person-to-person transaction, a location of the person-to-person transaction, date of the person-to-person transaction, and role of the user in the person-to-person person transaction, wherein weighing each transaction review value to generate the weighted transaction review value comprises:
applying a first weight to a transaction review value associated with a first person-to-person transaction based on a first location or a first date of the first person-to-person transaction; and 
applying a second weight, different from the first weight, to a transaction review value associated with a second person-to-person transaction based on a second location or a second date of the second person-to-person transaction, wherein the first location of the first person-to-person transaction is closer to a home of the user than the second location of the second person-to-person transaction, and wherein the first date of the first person-to-person transaction is more recent than the second date of the second person-to-person transaction;
generate a baseline individual trust score of the user based on an aggregation of the weighted transaction review value;
determine that a statistical difference between a new transaction review value and the baseline individual trust score of the user is above a threshold;
determine whether to adjust the new transaction review value based on an estimated cause for the statistical difference between the new transaction review value and the baseline individual trust score of the user;
based on the estimated cause for the statistical difference between the new transaction review value and the baseline individual trust score of the user, adjust the new transaction review value to yield an adjusted transaction review value;
receive a request for the baseline individual trust score of the user in connection with a new person-to-person transaction between the user and at least one other user; 
provide, over the one or more networks to a device associated with the at least one other user, remote access to the baseline individual trust score to facilitate completion of the new person-to-person transaction; and
provide the adjusted transaction review value to a marketplace associated with the new person-to-person transaction.
(Currently Amended)  The system of claim 15, wherein converting the two or more of the transaction review values to a common or standardized format further comprises normalizing one of the two or more transaction review values from a first marketplace of the plurality of marketplaces with a second one of the two or more transaction review values from a second marketplace of the plurality of marketplaces based on a difference of scales used in the first one of the two or more transaction review values from the first marketplace and the second one of the two or more transaction review values from the second marketplace.
(Previously Presented) The system of claim 15, wherein the instructions, when executed by the one or more processors, cause the one or more processors to:
receive an additional transaction review value associated with the new person-to-person transaction;
determine whether the additional transaction review value is a statistical outlier from the baseline individual trust score of the user;
identify a context of the new person-to-person transaction when the additional transaction review value is a statistical outlier from the baseline individual trust score of the user;
adjust the additional transaction review value to generate an adjusted transaction review value based on the identified context of the new person-to-person transaction; and
provide the adjusted transaction review value to a marketplace associated with the new person-to-person transaction to modify a review associated with the new person-to-person transaction.
(Currently Amended)  The system of claim 15, wherein the instructions, when executed by the one or more processors, cause the one or more processors to:
receive an additional transaction review value associated with [[a]] the new person-to-person transaction; 
determine whether the baseline individual trust score of the user is a statistical outlier from the baseline individual trust score of a plurality of users of a marketplace associated with the new person-to-person transaction;
adjust the additional transaction review value to generate an adjusted transaction review value when the baseline individual trust score of the user is a statistical outlier from the baseline individual trust score of the plurality of users of the marketplace associated with the new person-to-person transaction; and
provide the adjusted transaction review value to the marketplace associated with the new person-to-person transaction to modify a review associated with the new person-to-person transaction.

19.	(Currently Amended) A non-transitory computer-readable medium having instructions encoded thereon, the instructions, when executed by one or more processors, cause the one or more processors to:
receive transaction review values associated with a user, the transaction review values being received from a plurality of marketplace providers and over one or more networks, wherein each transaction review value is associated with a person-to-person transaction involving the user;
based on a determination that two or more of the transaction review values have a different format, convert the two or more of the transaction review values to a common or standardized format, wherein the converting of the two or more of the transaction review values standardizes the transaction review values from the plurality of marketplace providers;
weigh each transaction review value to generate a weighted transaction review value based on at least one of an amount of the person-to-person transaction, a location of the person-to-person transaction, date of the person-to-person transaction, and role of the user in the person-to-person transaction, wherein weighing each transaction review value to generate the weighted transaction review value comprises:
applying a first weight to a transaction review value associated with a first person-to-person transaction based on a first location or a first date of the first person-to-person transaction; and 
applying a second weight, different from the first weight, to a transaction review value associated with a second person-to-person transaction based on a second location or a second date of the second person-to-person transaction, wherein the first location of the first person-to-person transaction is closer to a home of the user than the second location of the second person-to-person transaction, and wherein the first date of the first person-to-person transaction is more recent than the second date of the second person-to-person transaction;
generate a baseline individual trust score of the user based on an aggregation of the weighted transaction review value;
determine that a statistical difference between a new transaction review value and the baseline individual trust score of the user is above a threshold;
determine whether to adjust the new transaction review value based on an estimated cause for the statistical difference between the new transaction review value and the baseline individual trust score of the user;
based on the estimated cause for the statistical difference between the new transaction review value and the baseline individual trust score of the user, adjust the new transaction review value to yield an adjusted transaction review value;
receive a request for the baseline individual trust score of the user in connection with a new person-to-person transaction between the user and at least one other user; 
provide, over the one or more networks to a device associated with the at least one other user, remote access to the baseline individual trust score to facilitate completion of the new person-to-person transaction; and
provide the adjusted transaction review value to a marketplace associated with the new person-to-person transaction.

20.	(Previously Presented) The non-transitory computer-readable medium of claim 19, wherein, the instructions, when executed by the one or more processors, cause the one or more processors to:
receive an additional transaction review value associated with the new person-to-person transaction;
determine whether the additional transaction review value is a statistical outlier from the baseline individual trust score of the user;
identify a context of the new person-to-person transaction when the additional transaction review value is a statistical outlier from the baseline individual trust score of the user;
adjust the additional transaction review value to generate an adjusted transaction review value based on the identified context of the new person-to-person transaction; and
provide the adjusted transaction review value to a marketplace associated with the new person-to-person transaction to modify a review associated with the new person-to-person transaction.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-7 and 9-20 are allowed.

The Art of record includes US Patent Publication 2012/0089617 to Frey and US Patent Publication 2012/02099790 to Scipioni
On interference search US Patent Publication 20150163217 to Lo and US Patent Publication 
2015 0142595 to Acuna-Rohter and US Patent Publication 20160277424 were identified.

The following non-patent literature was identified from IP.com.
MovieRate: Considerations on applying a custom social reputation engine for movie reviews, IEEE 2017
A Trust Evaluation to Help On-line Consumer to Choose the Provider in Auction Web Site, IEEE 2007

Claims 1, 15 and 19 recite in the words of claim 1, a practical application for determining a trust score between individuals that is applicable to internet based transactions. Where parties may not know each other and need a computer based method to determine if the other party is trustworthy.  The cited art does not teach or suggest the allowable feature;

“determining, by the trust platform implemented by the one or more servers, that a statistical difference between a new transaction review value and the baseline individual trust score of the user is above a threshold;
determining, by the trust platform implemented by the one or more servers, whether to adjust the new transaction review value based on an estimated cause for the statistical difference between the new transaction review value and the baseline individual trust score of the user;
based on the estimated cause for the statistical difference between the new transaction review value and the baseline individual trust score of the user, adjusting, by the trust platform implemented by the one or more servers, the new transaction review value to yield an adjusted transaction review value;
receiving, by the trust platform implemented by the one or more servers, a request for the baseline individual trust score of the user in connection with a new person-to-person transaction between the user and at least one other user; 
providing, by the trust platform over the one or more networks to a device associated with the at least one other user, remote access to the baseline individual trust score to facilitate completion of the new person-to-person transaction; and
providing, by the trust platform implemented by the one or more servers, the adjusted transaction review value to a marketplace associated with the new person-to-person transaction.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698